Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102019217399, filed on November 11, 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 23, 2020 and May 04, 2021 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Preden et al. (U.S. Pub. No. US 2013/0138792 A1), herein referred to as Preden, in view of Shurtleff et al. (U.S. Pub. No. US 2020/0177485 A1), herein referred to as Shurtleff.
In regard to claim 1, Preden teaches a method for operating a network having a plurality of hearing devices (e.g. wireless nodes/mobile hosts – para. [0065]) assigned to different users, each of the hearing devices having an interface (e.g. a communication interface – para. [0065]) via which it is connected to at least one other of the hearing devices for a purpose of data exchange with the at least one other hearing device and other ones of the hearing devices (FIG. 1A; “… the term ‘mobile ad hoc network’ is a collection of wireless nodes (mobile hosts) that can dynamically be set up anywhere and anytime without using any pre-existing network infrastructure … A node is an autonomous computing entity in a network. A simplified schematic diagram of an exemplary node N1 is illustrated in FIG. 1A. A node N1 may be provided with a communication interface 2 …” – para. [0065]), which comprises the steps of: 
	dividing the network into a plurality of subnets (e.g. a plurality of clusters of nodes – para. [0067]), the subnets are then connected to each other by one of the hearing devices being configured as a gateway (e.g. routing nodes N3 and N4 in clusters C1 and C2 – para. [0067]) in each of the subnets, for the exchange of data between the hearing devices of different ones of the subnets (FIG. 1B; FIG. 1C; FIG. 1D; “… A cluster is a collection of nodes which are grouped together (self-organized to form a group) and able to communicate with each other directly over one hop ( one communication link) …” – para. [0066]; “… an ad hoc network comprises a plurality of self-organized clusters of nodes, i.e. one-hop ad hoc subnetworks … nodes N1, N2 and N3 can form one cluster C1 while nodes N4 and N5 … may form another cluster C2 … A routing node in the cluster-based approach is a node which belongs to a cluster and is able to communicate with at least one node in another cluster. A routing node forwards packets from one cluster to another … node N3 (in the cluster C1) is able to communicate with node N4 in the cluster C2, and node N3 may assume a function of the routing node for routing packets from the cluster C1 to the cluster C2 …” – para. [0067]), 
	wherein each of the hearing devices which is not configured as the gateway is assigned to exactly one of the subnets (e.g. FIG. 1D and para. [0067] exemplified each node belongs to one cluster) and is dynamically assigned to another one of the subnets or a new subnet, to increase transmission quality during the data exchange (FIG. 1D; “… The structure of a mobile ad hoc network is not fixed but can change dynamically, i.e. nodes can be added to or removed from the ad hoc network while the ad hoc network is operational without causing irreversible failures …” – para. [0065]; “… Every node within an ad hoc network is a member of at least one cluster …” – para. [0066]; “… nodes N1, N2 and N3 can form one cluster C1 while nodes N4 and NS … may form another cluster C2 …” – para. [0067]).
	Preden does not explicitly teach, but Shurtleff teaches wireless nodes (mobile hosts) include hearing devices (“… the IoT devices 134 can also include general purpose computing devices ( e.g., servers, desktops, or laptops, etc.) or general purpose mobile computing devices, such as tablets, smartphones, wearable devices (e.g., watches, glasses or other head-mounted displays (HMDs), hearing devices, etc.) …” – para. [0020]).
	 It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Preden in view of Shurtleff in order to incorporate a method to recognize that the mobile devices include hearing devices as disclosed by Shurtleff. One of ordinary skilled in the art would have been motivated because such incorporation would enable the operation of the mobile ad hoc network being applied for hearing devices.
In regard to claim 2, Preden in view of Shurtleff teach wherein within at least one of the subnets, two of the hearing devices are directly connected to each other in a form of a peer-to-peer connection (FIG. 1C; “… A cluster is a collection of nodes which are grouped together (self-organized to form a group) and able to communicate with each other directly over one hop ( one communication link) … A cluster C1 consisting of nodes N1, N2 and N3 with their respective communication radius R1, R2 and R3 is illustrated in FIG. 1C …” – para. [0066]).
In regard to claim 3, Preden in view of Shurtleff teach which further comprises dividing the network into at least two said subnets, each of the two subnets having a number of nodes which indicates how many of the hearing devices are assigned to a respective one of the subnets, the hearing devices being distributed among the two subnets in such a way that the numbers of nodes are matched to each other (e.g. the number of nodes in the two clusters are distributed in balance (i.e. 3 nodes vs 3 nodes, or 3 nodes vs 2 nodes in corresponding clusters); FIG. 1D; “… an ad hoc network consisting of two clusters C1 and C2 is illustrated in FIG. 1D … Accordingly, nodes N1, N2 and N3 can form one cluster C1 while nodes N4 and N5 … may form another cluster C2 …” – para. [0067]).
In regard to claim 8, Preden in view of Shurtleff teach wherein each of the hearing devices has an operational capability (e.g. a communication radius – para. [0066]), wherein in a particular subnet of the subnets, a hearing device of the hearing devices which has a highest operational capability is configured as the gateway (e.g. the node with the communication radius being able to communication with nodes in other clusters is configured as the routing node; FIG. 1C; FIG. 1D; “… A cluster C1 consisting of nodes N1, N2 and N3 with their respective communication radius R1, R2 and R3 is illustrated in FIG. 1C …” – para. [0066]; “… an ad hoc network consisting of two clusters C1 and C2 is illustrated in FIG. 1D … Further, nodes N1 and N4 can communicate only via node N3, i.e. over a multi-hop connection. A routing node in the cluster-based approach is a node which belongs to a cluster and is able to communicate with at least one node in another cluster …” – para. [0067]). 
In regard to claim 11, Preden in view of Shurtleff teach wherein a subnet of the subnets is connected to a plurality of other ones of the subnets by an appropriate number of the hearing devices each being configured as the gateway for connection to exactly one of the other subnets, so that a given gateway is connected to only one gateway of another one of the subnets (e.g. a routing node in one cluster is only connected to a routing node in another cluster; FIG. 1D; “… an ad hoc network consisting of two clusters C1 and C2 is illustrated in FIG. 1D … Further, nodes N1 and N4 can communicate only via node N3, i.e. over a multi-hop connection. A routing node in the cluster-based approach is a node which belongs to a cluster and is able to communicate with at least one node in another cluster …” – para. [0067]).
In regard to claim 13, Preden teaches wherein the hearing devices which are within a maximum distance from each other are jointly assigned to a subnet of the subnets (FIG. 1C; “… A cluster C1 consisting of nodes N1, N2 and N3 with their respective communication radius R1, R2 and R3 is illustrated in FIG. 1C …” – para. [0066]).
In regard to claim 15, Preden in view of Shurtleff teach a hearing device, comprising: a controller programmed to carry out the method according to claim 1 (Preden: FIG. 1A; FIG. 1D; “… the term ‘mobile ad hoc network’ is a collection of wireless nodes (mobile hosts) that can dynamically be set up anywhere and anytime without using any pre-existing network infrastructure … A node is an autonomous computing entity in a network. A simplified schematic diagram of an exemplary node N1 is illustrated in FIG. 1A. A node N1 may be provided with a communication interface 2 …” – para. [0065]; “… A routing node in the cluster-based approach is a node which belongs to a cluster and is able to communicate with at least one node in another cluster. A routing node forwards packets from one cluster to another … node N3 (in the cluster C1) is able to communicate with node N4 in the cluster C2, and node N3 may assume a function of the routing node for routing packets from the cluster C1 to the cluster C2 …” – para. [0067]; Shurtleff: “… the IoT devices 134 can also include general purpose computing devices ( e.g., servers, desktops, or laptops, etc.) or general purpose mobile computing devices, such as tablets, smartphones, wearable devices (e.g., watches, glasses or other head-mounted displays (HMDs), hearing devices, etc.) …” – para. [0020]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Preden et al. (U.S. Pub. No. US 2013/0138792 A1), herein referred to as Preden, in view of Shurtleff et al. (U.S. Pub. No. US 2020/0177485 A1), herein referred to as Shurtleff, and in further view of Amar et al. (U.S. Pub. No. US 2022/0104102 A1), herein referred to as Amar.
In regard to claim 4, Preden in view of Shurtleff teach forming subnets with hearing devices. Preden in view of Shurtleff do not explicitly teach, but Amar teaches which further comprises generating the new subnet if a number of the hearing devices acting as nodes of an existing subnet of the subnets exceeds a maximum number, and wherein a subset of the hearing devices of the existing subnet is assigned to the new subnet, thus reducing a number of the nodes in the existing subnet (FIG. 3A; FIG. 3B; “… communication device 302 can still join the device network by creating a new device cluster. In the situation where all peer devices within range of communication device 302 belong to full device clusters, a new device cluster can be created, and communication device 302 and at least one other peer device within range of communication device 302 can be added to the newly created device cluster. …” – para. [0042]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Preden in view of Shurtleff and further in view of Amar in order to incorporate a method to create a new device cluster if all existing device clusters within range of a communication device are full as disclosed by Amar. One of ordinary skilled in the art would have been motivated because such incorporation would extend the desired communication device network coverage (Amar, para. [0001]).
Claims 5 and 6  are rejected under 35 U.S.C. 103 as being unpatentable over Preden et al. (U.S. Pub. No. US 2013/0138792 A1), herein referred to as Preden, in view of Shurtleff et al. (U.S. Pub. No. US 2020/0177485 A1), herein referred to as Shurtleff, and in further view of Gurdan et al. (U.S. Pub. No. US 2010/0299421 A1), herein referred to as Gurdan.
In regard to claim 5, Preden in view of Shurtleff teach forming subnets with hearing devices. Preden in view of Shurtleff do not explicitly teach, but Gurdan teaches wherein a given subnet of the subnets is formed as a ring network, in which a given hearing device of the hearing devices is connected to only two others of the hearing devices, so that the data exchange within the given subnet takes place from hearing device to hearing device in turn (e.g. organizing subnets as ring networks; FIG. 1; FIG. 2; “… As shown in FIG. 1 a digital multimedia network 1 can be organized in subnets 2, that form together the actual digital multimedia network 1 …” – para. [0086]; “… In order to keep the latency consistent and low at the same time the digital multimedia network 1 can be organized in a so called multiple ring topology …” – para. [0090]; “… In bigger systems a middle ring of e.g. 16 routers 4 as shown in FIG. 2 the so called backbone 2-0 connects all other subnets 2-i of the network 1 that is basically unlimited …” – para. [0091]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Preden in view of Shurtleff and further in view of Gurdan in order to incorporate a method to organize subnets as ring networks as disclosed by Gurdan. One of ordinary skilled in the art would have been motivated because such incorporation would provide redundancy traffic protection (Gurdan, para. [0089]) and keep network latency consistent and low (Gurdan, para. [0090]).
In regard to claim 6, Preden in view of Shurtleff teach forming subnets with hearing devices. Preden in view of Shurtleff do not explicitly teach, but Gurdan teaches which further comprises dividing the network into at least two said subnets, each of which is a ring network and each of which has a circulation period (e.g. latency – para. [0090]) which indicates how long the data takes to circulate around each of the two subnets, wherein the hearing devices are distributed among the two subnets in such a way that circulation periods are matched to each other (e.g. FIG. 1 exemplified that each of the subnets 2-i comprise balanced amount of nodes, so as to keep the network latency consistent; “… The audio latency within the multimedia network 1 is very low in a subnet 2. In order to keep the latency consistent and low at the same time the digital multimedia network 1 can be organized in a so called multiple ring topology …” – para. [0090]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Preden in view of Shurtleff and further in view of Gurdan in order to incorporate a method to organize subnets as ring networks as disclosed by Gurdan. One of ordinary skilled in the art would have been motivated because such incorporation would provide redundancy traffic protection (Gurdan, para. [0089]) and keep network latency consistent and low (Gurdan, para. [0090]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Preden et al. (U.S. Pub. No. US 2013/0138792 A1), herein referred to as Preden, in view of Shurtleff et al. (U.S. Pub. No. US 2020/0177485 A1), herein referred to as Shurtleff, and in further view of Jameson et al. (U.S. Pub. No. US 2008/0089243 A1).
In regard to claim 7, Preden in view of Shurtleff teach forming subnets with hearing devices. Preden in view of Shurtleff do not explicitly teach, but Jameson teaches which further comprises generating the new subnet if a circulation period of an existing subnet of the subnets, which is a ring network, exceeds a maximum circulation period, and a subset of the hearing devices of the existing subnet is assigned to the new subnet, thus reducing the circulation period in the existing subnet (e.g. the subnetwork with ring structure operating less efficiently when reaching maximum number of network elements; FIG. 1; “… A subnetwork 24 may represent a network comprising a management communication area serviced by a gateway network element 32. According to one embodiment, subnetwork 24 may represent an optical network ring. In the embodiment, a subnetwork 24 may operate efficiently if it has less than a maximum number of network elements 28 …” – para. [0025]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Preden in view of Shurtleff and further in view of Jameson in order to incorporate a method to recognize the performance problem when a ring structured subnetwork reaching a maximum number of network element as disclosed by Jameson. One of ordinary skilled in the art would have been motivated because such incorporation would extend the desired communication device network coverage.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Preden et al. (U.S. Pub. No. US 2013/0138792 A1), herein referred to as Preden, in view of Shurtleff et al. (U.S. Pub. No. US 2020/0177485 A1), herein referred to as Shurtleff, and in further view of Donaldson (U.S. Pub. No. US 2012/0238288 A1).
In regard to claim 9, Preden in view of Shurtleff teach … so that the respective hearing device which has a highest state of charge (e.g. an operational capability) in a respective subnet of the subnets is configured as the gateway (Preden: checking the node’s communication radius, para. [0066], [0067]).
	 Preden in view of Shurtleff do not explicitly teach, but Donaldson teaches which further comprises determining the operational capability using a state of charge of an energy storage unit of a respective hearing device of the hearing devices (e.g. determining the operational capability with a battery or other source of power; “… certain standard functions or operational capabilities of a cell phone or wireless communication device may be assumed and may therefore not be described in detail or illustrated. Such standard functions or operational capabilities may include, for example, a display screen, a microprocessor or other electronic computing or processing element capable of executing a set of instructions, a battery or other source of power, …” – para. [0044]), …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Preden in view of Shurtleff and further in view of Donaldson in order to incorporate a method to determining the operational capability of a mobile node via the power sources as disclosed by Donaldson. One of ordinary skilled in the art would have been motivated because such incorporation would provide clear standard to determine operational capabilities of the mobile node (Donaldson, para. [0044]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Preden et al. (U.S. Pub. No. US 2013/0138792 A1), herein referred to as Preden, in view of Shurtleff et al. (U.S. Pub. No. US 2020/0177485 A1), herein referred to as Shurtleff, and in further view of Spencer (U.S. Pub. No. US 2021/0125479 A1).
In regard to claim 10, Preden in view of Shurtleff teach … so that the respective hearing device which has a highest transmission and/or reception quality (e.g. an operational capability) in a respective subnet of the subnets is configured as the gateway (Preden: checking the node’s communication radius, para. [0066], [0067]).
	 Preden in view of Shurtleff do not explicitly teach, but Spencer teaches which further comprises determining the operational capability using a transmission and/or reception quality of the hearing device, (e.g. determining the operational capability with a transmission/reception quality of a portable device; FIG. 1; “… The device 10 may include any suitable wireless technology and capability that does not interfere with any digital x-ray wireless image quality or transmission for sending and/or receiving wireless signals …” – para. [0036]), …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Preden in view of Shurtleff and further in view of Spencer in order to incorporate a method to determining the operational capability of a mobile node via its transmission/reception quality as disclosed by Spencer. One of ordinary skilled in the art would have been motivated because such incorporation would provide clear standard to determine operational capabilities of the mobile node.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Preden et al. (U.S. Pub. No. US 2013/0138792 A1), herein referred to as Preden, in view of Shurtleff et al. (U.S. Pub. No. US 2020/0177485 A1), herein referred to as Shurtleff, and in further view of Rasekh et al. (U.S. Pub. No. US 2018/0196399 A1), herein referred to as Rasekh.
In regard to claim 12, Preden in view of Shurtleff do not explicitly teach, but Rasekh teaches wherein a first subnet of the subnets is connected to a second subnet of the subnets by a single one of the hearing - 37 -FDST-P180591 devices being configured as the gateway in both the first subnet and the second subnet (e.g. two subnets sharing one master device; FIG. 4; “… Boundary Device 28 serves as the Master Device 31 for both subnetwork 12 and subnetwork 14 …” – para. [0036]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Preden in view of Shurtleff and further in view of Rasekh in order to incorporate a method to configure a master device for two subnetworks as disclosed by Rasekh. One of ordinary skilled in the art would have been motivated because such incorporation would provide more topology configuration for subnetworks.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Preden et al. (U.S. Pub. No. US 2013/0138792 A1), herein referred to as Preden, in view of Shurtleff et al. (U.S. Pub. No. US 2020/0177485 A1), herein referred to as Shurtleff, and in further view of Swahn (U.S. Pub. No. US 2018/0145953 A1).
In regard to claim 14, Preden in view of Shurtleff do not explicitly teach, but Swahn teaches which further comprises using a compression method for the data exchange (“… Network-is a telecommunications network that allows Machines to exchange data through combinations of wired, optical, or wireless connections …” – para. [0113]; “… Compression-is the process of encoding messages or information using fewer digital bits than the original representation …” – para. [0132]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Preden in view of Shurtleff and further in view of Swahn in order to incorporate a method to apply compression method to exchange data as disclosed by Swahn. One of ordinary skilled in the art would have been motivated because such incorporation would provide efficient method for data exchange.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                           
/JONATHAN A BUI/Primary Examiner, Art Unit 2448